Citation Nr: 1800018	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  16-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Air Force from September 1945 to October 1947 and from April 1948 to February 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran disagreed with the decision and timely appealed.

The January 2016 Statement of Case (SOC) denied service connection for a chronic acquired psychiatric disorder, to include anxiety, and the Veteran filed a VA Form 9 appealing the issue and requesting a Board hearing by live videoconference.


FINDING OF FACT

In a December 2017 statement, the Veteran stated that he wished to withdraw his appeal relating to his claim for an acquired psychiatric disorder, to include anxiety.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In a statement received on December 12, 2017, the Veteran expressed his decision to withdraw his claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  See VA 21-4138 Statement In Support of Claim dated December 12, 2017.  Accordingly, the Board finds that the Veteran's withdrawal of his service connection claim for an acquired psychiatric disorder, to include anxiety, was well-informed; thus, the Board no longer has jurisdiction to review that issue and the appeal, as it pertains to this issue, is dismissed.  38 U.S.C. § 7105(b)(2).


ORDER

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


